        Case 2:20-cr-00037-GMN-NJK Document 33
                                            32 Filed 10/23/20
                                                     10/22/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Jakarr Dudley

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-037-GMN-NJK

12                 Plaintiff,                            STIPULATION TO CONTINUE
                                                         REPLY DEADLINE TO
13          v.
                                                         GOVERNMENT’S RESPONSE (ECF
14   JAKARR DUDLEY,                                      NO. 28) TO MOTION
                                                         TO SUPPRESS (ECF NO. 23)
15                 Defendant.                            (Second Request)
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Jakarr Dudley, that the reply
21
     deadline to the Government’s Response (ECF No. 28) to Defendant’s Motion to Suppress (ECF
22
     No. 23) currently scheduled for Friday, October 23, 2020, be vacated and set to Wednesday,
23
     October 28, 2020.
24
25
26
         Case 2:20-cr-00037-GMN-NJK Document 33
                                             32 Filed 10/23/20
                                                      10/22/20 Page 2 of 3




 1           This Stipulation is entered into for the following reasons:
 2           1.     Defense counsel requires additional time to file Mr. Dudley’s reply. Defense
 3   counsel has had other competing deadlines, including a continued evidentiary hearing in
 4   United States v. Carter, 2:19-cr-093-RFB-EJY (October 22, 2020) and an evidentiary hearing
 5   in United States v. Nivongso, 2:19-cr-323-RFB-NJK (October 27, 2020).
 6           2.     Defense counsel does not anticipate any further requested continuances absent
 7   extraordinary circumstances.
 8           3.     The defendant is not incarcerated and does not object to the continuance.
 9           4.     The parties agree to the continuance.
10           5.     The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to be able to effectively
12   prepare a reply.
13           6.     Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15           This is the second request to continue the reply deadline dates filed herein.
16           DATED this 22nd day of October, 2020.
17
18    RENE L. VALLADARES                               NCHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
19
20       /s/ Raquel Lazo                                   /s/ Brian Y. Whang
      By_____________________________                  By_____________________________
21    RAQUEL LAZO                                      BRIAN Y. WHANG
      Assistant Federal Public Defender                Assistant United States Attorney
22
23
24
25
26
                                                      2
        Case 2:20-cr-00037-GMN-NJK Document 33
                                            32 Filed 10/23/20
                                                     10/22/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                          Case No. 2:20-CR-037-GMN-NJK
 4                 Plaintiff,                           ORDER
 5          v.
 6   JAKARR DUDLEY,
 7                 Defendant.
 8
                                             ORDER
 9
10          IT IS THEREFORE ORDERED that defense counsel’s replies to the Government’s

11   Response (ECF No. 28) to Defendant’s Motion to Suppress (ECF No. 23) currently due on

12   Friday, October 23, 2020, be vacated and continued to Wednesday, October 28, 2020.

13          DATED this ____
                        23 day of October, 2020.

14
15                                             ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
